Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/GB18/51730 06/21/2018 and claims priority to INDIA 201811014462 04/16/2018, INDIA 201711021858 06/22/2017 and UNITED KINGDOM 1709959.9 06/22/2017.
	Claims 1-9, 11-12, 15, 17-18, 23-31, 33, 35-36, 40-49 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
Claim Rejections/Objections Withdrawn
3.	 The rejection of claims 1-2, 4-9, 11-12, 15, 17-21, 23-25, 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement  is withdrawn based upon the amendments and the arguments filed November 3, 2021.  The rejection of claims 1, 4, 8, 12, 15, 17-21, 23, 31 under 35 U.S.C. 103 as being unpatentable over Dorsey US 7,601,716 is withdrawn based upon the amendments.  The Q group has been amended such that it is only a carbonyl or sulfonyl group, while Dorsey has a methylene group as Q.  The objection to claims 26-30, 43-45 for depending from a rejected base claim is withdrawn based upon the amendment
Restriction Election Withdrawn/Rejoinder
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between groups I and III is withdrawn and claims 33, 35-36, and 46 rejoined and fully examined for patentability. Claims 40-42 directed to intermediates and additional compounds of Groups II and IV are still withdrawn from further consideration because they are not process claims and do not require all the limitations of an allowable generic claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 33, 35, 36, 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activating STING protein it does not reasonably provide enablement for the treating, ameliorating or preventing disease or all “modulating”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The compounds are modulators of STING (STimulator of INterferon Genes) protein.  The medicinal chemistry of STING is known.  Compounds of the same or similar structure to those claimed are disclosed in Pryde “The discovery of potent small molecule activators of human 

Viral infection, Bacterial infection, fungal infection, parasite infection
 Some viral infections are Alphavirus infection, Amur virus, Andes virus, Asymmetric periflexural exanthem of childhood, Arthropod-borne viral fevers and viral haemorrhagic fevers‎, Argentine hemorrhagic fever, Astrovirus, Avian nephritis virus, Avian orthoreovirus, Avian Reovirus, B virus infection, Bas-Congo virus, Bat-borne virus, Blueberry shock virus, Borna disease, Bovine adenovirus, Bovine coronavirus, Bovine ephemeral fever, Bovine herpesvirus 4, Bovine parvovirus, Bovine virus diarrhea, Brazilian hemorrhagic fever, Bulbul coronavirus HKU11, Bwamba Fever, Boston exanthem disease, Bovine papular stomatitis, Bowenoid papulosis, Buffalopox, Butcher's wart, Carrizal virus, Cat flu, Catacamas virus, Chandipura virus, Channel catfish virus, Chicken anaemia virus, Choclo virus, Common cold, Cricket paralysis virus, Cytomegalovirus, Chikungunya fever, Condylomata acuminate, Congenital rubella syndrome, Cowpox, Cytomegalovirus-associated diseases, Derzsy's disease, Dobrava-Belgrade virus, Downie bodies, Dengue (Break-bone fever), Disseminated herpes zoster, Ebola,‎ El Moro Canyon virus, Elephant endotheliotropic herpesvirus, Enterovirus-associated diseases, Epstein–Barr virus-associated diseases, Farmyard pox, Feline leukemia virus, Fifth disease, Generalized vaccinia, Gianotti–Crosti syndrome (Infantile papular acrodermatitis, Papular acrodermatitis of childhood, Papulovesicular acrolocated syndrome) Giant condyloma acuminatum (Buschke–Löwenstein 
	If one considers bacterial infection there is not a single test for a single bacterial infection in the specification so it is unclear how such treatment is to be achieved.  While any type of infection (bacterial, viral or fungal) can lead to sepsis, infections that more commonly result in sepsis include bacteremia.  According to Poli-de-Figueiredo “EXPERIMENTAL MODELS OF SEPSIS AND THEIR CLINICAL RELEVANCE” SHOCK, Vol. 30, Supplement 1, pp. 53-59, 2008:
Sepsis remains a major cause of morbidity and mortality worldwide despite developments in monitoring devices, diagnostic tools, and new therapeutic options (1, 2). It is a clinical syndrome resulting from a complex interaction between host and infectious agents, characterized by a systemic activation of multiple inflammatory pathways, including cytokine network and coagulation (3). The main cause of death is multiple organ failure, which is the final pathway for sepsis-induced systemic and regional hemodynamic changes, widespread microcirculatory disturbances, and cellular alterations, leading to an uncoupling between blood flow and metabolic requirements (4, 5). 

Extensive clinical and animal research, with substantial expenses, have been undertaken to address the pathophysiology and treatment of severe sepsis and septic shock (6, 7). In contrast to many preclinical studies, most clinical trials of promising new treatment strategies for sepsis have failed to demonstrate efficacy (8, 9).

 “There have been well over 100 clinical trials that utilized various biological response modifiers acting to suppress and/ or block the SIRS response [11,12], the majority of these having been enthusiastically successful in reducing mortality in murine models of abdominal sepsis.”  [Gentile “HMGB1 as a therapeutic target for sepsis: it’s all in the timing!” Expert Opinion on Therapeutic Targets, 2014, 18:3, 243-245] In fact no drugs are effective. See Marshall “Why have clinical trials in sepsis failed?” Trends in Molecular Medicine, April 2014, Vol. 20, No. 4 195-203. “More than 51 Recent evidences suggest that STING signaling plays a detrimental role in CLP and LPS‐induced sepsis models, and that the activation of the STING‐IRF3 pathway is associated with the severity of sepsis in humans.” [Hu “The emerging role of stimulator of interferons genes signaling in sepsis: Inflammation, autophagy, and cell death” Acta Physiologica. 2019;225:e13194, pages 1-11].  Remarkably the compounds of the instant claims would appear to increase the severity of sepsis in humans since they increase the activity of STING specifically along the IRF3 pathway.
Immune-mediated disorder, Central nervous system disease, Peripheral nervous system disease, Neurodegenerative disease

The term "neurodegenerative diseases" covers an immense array of unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type ("tangle-only dementia"); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia" (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedreich ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); 
 As discussed previously, only activation of the STING protein has been shown.  The development of inhibitors of STING is also an active research area and has been reviewed.  Sheridan, Cormac “Drug developers switch gears to inhibit STING” March 4, 2019 Nature Biotechnology, 37, 199–208.  While “the role of cGAS–STING signaling in autoimmune disease is incompletely understood” the object of this approach is to inhibit “Excessive signaling through cGAS– STING is linked to a range of chronic and rare diseases, ranging from Parkinson’s disease through certain forms of systemic lupus erythematosus (SLE), lupus nephritis, and nonalcoholic steatohepatitis (NASH) to interferonopathies, a set of rare genetic conditions characterized by interferon overproduction.”  By applicants’ own data the compound stimulate production of 
Cancer
The existence of a single compound that can treat all cancers is contrary to our present understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant. Different types of tumors affect different organs and have different methods of growth and harm to the body. The ideal chemotherapeutic drug would target and destroy only cancer cells without 
Sheridan (cited above) discusses the state of the art of using STING activators in treating cancer on page 200:
Recent biotech deal making has focused on dialing down STING in inflammatory disorders, but for several years now, agonists of this central immune signalling molecule have been the subject of intense interest as potential adjuncts to checkpoint inhibitor drugs already in the clinic. So far, according to the interim data that became available in recent months, they have only elicited disappointingly low or nonexistent response rates. Drug developers are scrambling to provide a rationale for the poor translation of their preclinical models for STING.

For several years, the hope has been that stimulators of the STING pathway will be capable of turning uninflamed, unresponsive ‘cold’ tumors into ‘hot’ cancers that respond to checkpoint inhibitor drugs. It is not yet clear, however, whether this is a realistic goal.

“Poor translation” of the “preclinical models for STING” is completely unsurprising.  Finding a new cancer chemotherapeutic is very challenging.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia “Contemporary pre-clinical development of anticancer agents –What are the optimal preclinical models?” EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 “Preclinical development steps in the evaluation of new compounds” on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is also listed ‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated.”  “The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, are far from being satisfactory in mimicking the complex biological features of human tumours.” (Damia Page 2778).
The situation is so dire that the National Cancer Institute has essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by 
Mood disorder
Mood Disorders are disorders that have a disturbance in mood as the predominant feature and include depression. Depression is not a single disorder and consists of many types including: Major Depressive Disorders (MDD), unipolar depression, single or recurrent major depressive episodes,  psychotic major depression (PMD), Catatonic depression, Seasonal affective disorder (SAD), Dysthymia, Depressive Disorder Not Otherwise Specified (DD-NOS), Depressive personality disorder (DPD), Recurrent brief depression (RBD), Minor depressive disorder, the Bipolar Disorders (Bipolar I Disorder, Bipolar II Disorder, Cyclothymic Disorder, and Bipolar Disorder not Otherwise Specified),  Mood Disorder Due to a General Medical Condition and  Substance-induced Mood Disorder (alcoholic hallucinosis, alcohol-induced mood disorders, amphetamine-induced mood disorder, cannabis related disorders, cocaine-related mood disorders, hallucinogen-induced mood disorder, opioid-Induced mood disorder,  phencyclidine-induced mood  disorder, sedative- hypnotic- or anxiolytic-induced mood disorder, polysubstance-related disorder and premenstrual dysphoric disorder, and other (or unknown). The forced swimming test is an art recognized test that reasonably correlates with depression treatment (See: Petit-Demouliere et. al. "Forced swimming test in mice: a review of antidepressant activity." Psychopharmacology 2005, 177, 245-255). However the specification lacks any tests for treating depression or other mood disorders.
Sleep Disorder 
Sleep disorders are a heterogeneous group of disorders of differing etiologies and include sleep-related respiratory disorders, sleep apnea, central sleep apnea, obstructive sleep apnea, upper airway resistance syndrome, Cheyne-Stokes respiration, snoring, circadian rhythm disorders, narcolepsy. There is no data for treating any of these conditions.  Sleep-related respiratory disorders, such as sleep apnea are very difficult to 
Many patient with, or at risk of, cardiovascular disease have sleep disordered breathing (SDB), which can be either obstructive (with intermittent collapse of the upper airway) or central (episodic loss of respiratory drive). SDB is associated with sleep disturbance, hypoxemia, hemodynamic changes, and sympathetic activation. Such patients have a worse prognosis than those without SDB. Mask based therapies of positive airway pressure targeted at SDB can improve measures of sleep quality and partially normalize the sleep and respiratory physiology, but recent randomized trials of cardiovascular outcomes in SDB have either been neutral (obstructive sleep apnea) or suggested the possibility of harm, likely from increased sudden death, in central sleep apnea. Alternative methods for the treatment of SDB are being explored, including implantable technologies, but these have not been studied in adequately powered randomized controlled studies.

 Mason “Drug therapy for obstructive sleep apnoea in adults (Review)” Cochrane Database of Systematic Reviews 2013, Issue 5. Art. No.: CD003002:
Implications for practice 
There is currently insufficient evidence to recommend any systemic pharmacological treatment for OSA [Obstructive sleep apnea]. From the data available it seems likely that unlike CPAP, which is usually effective irrespective of the cause of OSA, drug therapy will need to be targeted according to features such as presence or absence of obesity and the predominance of OSA in a particular sleep stage. Ultimately, a combination of strategies targeting different pathophysiological pathways may be required.

There has been only one attempt at pharmacotherapy of upper airway resistance syndrome as discussed in de Godoy “Treatment of upper air way resistance syndrome in adults: Where do we stand?” Sleep Science 2015, 8, 42–48:
Medications that decrease sleep fragmentation could be also helpful for UARS patients. 7.5 mg Zopiclone during 1 week produced significant improvements in the sleep efficiency index and average sleep latency in MSLT [26]. Nevertheless, it had no effect on respiratory parameters during sleep and daytime sleepiness in patients with UARS. Despite some improvements demonstrated objectively in the 

Zopiclone is a benzodiazepine type drug, which is unrelated to the mechanism of the compounds of claim 1 as STING activator.
According to Ingbir “The Incidence, Pathophysiology, Treatment and Prognosis of Cheyne-Stokes Breathing Disorder in Patients with Congestive Heart Failure” Herz 2002, 27, 107-112, “Cheyne-Stokes respiration is a breathing disorder characterized by recurrent central apneas, alternating with a crescendo-decrescendo pattern of tidal volume….The pathophysiology of central sleep apneas in congestive heart failure patients is not fully understood….Treatment: Novel therapeutic approaches have been attempted in order to treat Cheyne-Stokes respiration; they include oxygen delivery, various pharmaceutical treatments aimed to stabilize the ventilatory system and other pharmaceutical treatments aimed to improve the left ventricular ejection fraction. However, none of them was effective.”  Various drug classes that have been tested all failed to treat the disease, STING is not among them.  
Despite attempts to treat snoring with drugs, this is not possible.  Achuthan “A systematic review of the pharmacological approaches against snoring: can we count on the chickens that have hatched?” Sleep Breath (2015) 19:1035–1042 summarizes approaches.  “There is still no recommended pharmacotherapy for snoring.”  Various drug classes that have been tested, albeit not rigorously, are discussed, STING is not among them.  
Yvan Touitou, André Bogdan “Promoting adjustment of the sleep–wake cycle by chronobiotics”  Physiology & Behavior 2007, 90,   294–300 Toutitou explains that circadian rhythm sleep disorders do not respond appropriately to drug treatments on pg. 295, line 1

Since these disorders stem from problems with the circadian mechanism and according to Toutiou the treatment of these disorders "necessitates the reorganization of the circadian pacemaker” it is unclear how STING would achieve such an effect. Furthermore, Toutitou states that “Not all these subgroups require the same action to compensate the altered sleep rhythm.” Narcolepsy is a poorly understood sleep disorder (See Naumann “Narcolepsy: Pathophysiology and neuropsychological changes “Behavioural Neurology 14 (2003) 89–98).  The specification has no models of any sleep disorders. 
Cardiovascular disease, Cerebrovascular disease, Peripheral artery disease 
Cardiovascular diseases include aneurysms, angina pectoris, angiodysplasia, angiomatosis, angioneurotic edema, anti-factor VIII autoimmune disease, antiphospholipid syndrome, aortic diseases, aortitis, arterial occlusive diseases, arteritis, atacia telangiectasia, atherosclerosis, atrial fibrillation, autoimmune hemolytic anemia, bacillary angiomatosis, antibody-induced heart 
	The number of causes of heart failure are so large that a complete listing is not possible, however the partial list above shows that diverse unrelated conditions cause heart disease. Sepsis can cause heart failure and is a complex disease with a poor prognosis. As discussed above in the context of sepsis increasing cytokines in such patients would most certainly hasten their demise.  In fact there are numerous published studies that link STING activation to cell death and contribute to causing cardiovascular disease (CVD).  Oduro “The cGASeSTING signaling in cardiovascular and metabolic diseases: Future novel target option for pharmacotherapy” Acta Pharmaceutica 39.” [Page 52, col. 1].  Oduro goes on to discuss the many additional cardiovascular diseases associated with STING activation and discusses the development of inhibitors of STING on pages 65 ff.  This is the opposite activity of the claimed compounds.  It is STING inhibition that might be useful for treating CVS not activation.  See also Rech “Small molecule STING inhibition improves myocardial infarction remodeling” Life Sciences 291 (2022) 120263.
A claim is not enabled when, “at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation.” Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1380, 1384 (Fed. Cir. 2013). Because the claims encompass at least many millions of compounds which need to be screened for efficacy, against millions of diseases, and have a mechanism as STING activator which is antithetical to the treatment and would exacerbate the majority of conditions claimed, the quantity of experimentation needed is large and weighs in favor of non-enablement.  Only a few compounds were tested and found to be active in test tube assays for activation of STING, not modulation. See MPEP 2164.02 for guidance regarding correlation of in vitro experiments with in vivo outcomes.  The art is extremely unpredictable as has been established. See In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope  The factors outlined in In Re Wands mentioned above apply here, and in particular as per the MPEP 2164.01 (a): “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”   
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.